 



Exhibit 10.37

     
 
  (ALKERMES LOGO) [b61232aib6123200.gif]
Stock Option Award Certificate
  ID: 23-2472830
 
  88 Sidney Street
 
  Cambridge, MA 02139

Option Number:
Plan:
ID:
Effective           , you have been granted a(n)            to buy           
shares of Alkermes, Inc. (the Company) stock at            per share.
The total option price of the shares granted is           .
Shares in each period will become fully vested on the date shown.

              Shares   Vest Type   Full Vest   Expiration
 
           

In the event of your Termination of Employment (as defined in the 1998 Plan) by
reason of retirement, the vesting and exercisability of the option shall be
accelerated, and the period during which the option (to the extent it is
exercisable on the date of Termination of Employment) may be exercised shall be
extended, as follows:

          Age at Retirement and Full Years of       Exercise Period following
date of Service as an employee of the       Termination of Employment (not
Company or any of its subsidiaries at       beyond the original term of the
Retirement   Acceleration of Vesting Date   option)
60 or over and at least 6 years
  1 year   1 year
62.5 or over and at least 8 years
  2 years   2 years
65 or over and at least 10 years
  4 years   3 years

Notwithstanding the above, in the event of the grantee’s Termination of
Employment (as defined in the 1998 Plan) by reason of retirement, if the
grantee’s age plus cumulative years of service with the Company (or its
affiliates) is greater than or equal to 55 at retirement and grantee has at
least twelve (12) years of service with the Company (or its affiliates), then
the option shall vest and be exercisable in full on retirement and the period
during which the option (to the extent that it is exercisable on the date of
Termination of Employment) may be exercised shall be five (5) years following
the Termination of Employment, but not beyond the original term of the option.
In the event of your Termination of Employment by reason of death or permanent
disability, the vesting and exercisability of the option shall be fully
accelerated and the period during which the option (to the extent that it is
exercisable on the date of Termination of Employment) may be exercised shall be
three (3) years following the date of Termination of Employment, but not beyond
the original term of the option.
The foregoing option has been granted under and is governed by the terms and
conditions of this Certificate and Alkermes’ 1998 Equity Incentive Plan.

         
 
Alkermes, Inc.
 
 
Date    

